The Writ of Error was awarded, and the Attorney General agreeing to dispense with the emanation of the Writ, and to receive the Record on which the petition was founded, as if verified on the return of a Certiorari, pleaded thereto “in nullo est erratum,” and the Court having inspected the Record, decided unanimously that the judgment should be reversed, the same being erroneous in this, “that the Court rejected the evidence of the witness introduced by the prisoner, to prove his insanity before the commission of the fact of which he was accused, and in deciding that it was improper to introduce such proof until the prisoner’s insanity was proved on the day he shot the deceased.” A new trial was therefore awarded.